Citation Nr: 0309085	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  00-12 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



REMAND

The veteran served on active duty from September 1964 to 
November 1965 and from June 1967 to May 1977.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an February 2000 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  The veteran testified at a hearing 
before a Hearing Officer at the RO in May 2001.  

By Decision dated in November 2002, the Board found that new 
and material evidence had been submitted to reopen the 
previously denied claim of service connection for a low back 
disability and remanded the case for adjudication of the 
claim on the merits.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
request that he provide the full names, 
current addresses and dates of treatment 
for the claimed back disability, if 
known, by the following private health 
care providers whom he identified in a 
statement received in October 1989; Dr. 
Oehler, Oehler Medical Clinic, Brazil, 
Indiana; Dr Anderson (Chiropractor), 
National Ave., Brazil, Indiana; Dr. 
Perez, Thillisville, Ill.; and Dr. 
Morgan, Marion, Ill.  The appropriate 
release forms should be furnished to the 
veteran.  The RO should obtain any 
identified records and associate them 
with the claims folder.  In addition, the 
RO should request the veteran to furnish 
a release form for records of Marion 
Memorial Hospital, Marion, Ill.  62959, 
dated in September and December 1983.  If 
the veteran furnishes the release form, 
those records should be obtained and 
added to the claims file.  

3.  The RO should ask the veteran to 
provide, if known, the correct name and 
address of the Amax Coal Company so that 
records pertaining to treatment for on- 
the-job back injuries may be obtained.  
Advise the veteran that the May 2001 
letter requesting records sent to the 
address he had provided was returned by 
the U.S. Postal Service indicting that a 
forwarding order had expired.  Ask the 
veteran to furnish the appropriate 
release form to obtain records.  If the 
veteran furnishes the requested address 
and release form, request records 
pertaining treatment for a back injury 
from approximately June 1977 to 1982.  
Any records obtained should be added to 
the claims file.

4.  The RO should obtain copies of all VA 
outpatient records from the Tampa, Ft. 
Myers and Bay Pines, Florida VA Medical 
Centers concerning treatment of the 
veteran's back disability from July 1996 
to the present time.  All records 
obtained should be associated with the 
claims folder.

5.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits.

6.  The RO should make another attempt to 
secure any additional service medical 
records of the veteran, including records 
of treatment for a back injury in 
February 1971 at the 67th Evacuation 
Hospital, APO, San Francisco, 96238, 
through official channels.

7.  After the above-mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's low 
back disability.  Such tests as the 
examiner deems necessary should be 
performed.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should set forth a diagnosis for any 
currently found disability of the lumbar 
spine.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed lumbar spine disorder had its 
onset during the veteran's active service 
and/or is related to an in-service 
disease or injury.  

8.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




